Ellerin, J., dissents in a memorandum as follows:
I would reverse the order of the motion court.
It is uncontroverted that on the day of plaintiffs accident it was snowing heavily. Defendant’s witness testified that the carpeting normally used in inclement weather was in place in the lobby of the building. However, plaintiff testified that there were no mats on the lobby floor when she arrived for work that morning. Thus, an issue of fact exists as to whether, having adopted the custom of laying down mats in wet weather, defendants were negligent in failing on this occasion to employ means readily available to avert the foreseeable danger to persons walking on a wet floor (see Pignatelli v Gimbel Bros., 285 App Div 625, 627 [1955], affd 309 NY 901 [1955]).